 

Case 7:20-cr-00410-NSR Document 14 Filed 09/14/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

USA,

20-CR-410 (NSR)

-against- ORDER

MYRON WAGNER,

Defendant.

 

NELSON S. ROMAN, United States District Judge:

Defendant MYRON WAGNER (“Defendant”) is charged in a one count indictment with being a
felon in possession of a firearm in violation of Title 18 U.S.C. § 922(g)(1) and (2). The parties appeared
before the Court on September 14, 2020 for an initial conference. The Government represents that it can
present most of the materials on or before October 30, 2020. Accordingly the Court directs the
Government to provide all outstanding discovery to Defendant’s counsel on or before October 30, 2020.
The matter is adjourned to November 5, 2020 at 11:00 a.m. to permit for the exchange discovery and
allows the parties to engage in plea discussions. Over the objection of the Defendant, the Court
determines that the time between September 14, 2020 and November 5, 2020 is excludable under the
Speedy Trial Act, 18 U.S.C. § 3161, upon a finding that the ends of justice is served and outweighs the
best interest of the public and the defendant in a speedy trial in order to permit for the production and
exchange of discover, and to allow for plea discussions to take place.

Dated: September 14, 2020 SO ORDERED:-——-—-~,
White Plains, New York te . a

 

wea

HON. “NELSON S. ROMAN
United States District Judge

a

' DOCU MENT —
ii E ELECTRON! LLY Fi
noc#F og

BETES? PILED: =a

=

 
